Citation Nr: 0403744	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic right 
shoulder.


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from May 1951 to March 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied service 
connection for a chronic right shoulder disability to include 
residuals from rotator cuff surgery.  The veteran has 
represented himself throughout this appeal.

The issue of the veteran's claim of entitlement to service 
connection for a chronic right shoulder disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans' Affairs (VA) 
will notify you if further action is required on your part.


REMAND

In an August 2002 private clinical report, the veteran's 
private physician asserted that the veteran's nonservice-
connected right shoulder disability was aggravated by his 
service-connected left elbow disability.  A report of an 
October 2002 VA compensation examination conveys that the VA 
physician did not determine whether the veteran's nonservice-
connected disability increased in severity beyond its natural 
progression by his service-connected disability.  The Board 
finds that a VA examination for such determination would be 
helpful.  The United States Court of Appeals for Veterans 
Claims (Court) has also held that the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the VA is required to inform the veteran (1) of 
the information and evidence not of record that is necessary 
to substantiate his application, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the claimant is to provide any 
evidence in his possession that pertains to the claim.  The 
VCAA notice issued to the veteran is deficient.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in his or her possession that pertains to 
the claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  The RO should then schedule the 
veteran for a VA compensation examination 
to determine the current nature and 
severity of his chronic right shoulder 
disability.  The examiner should advance 
an opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
right shoulder disability had its onset 
during active service, increased in 
severity beyond its natural progression 
by his service-connected disability, or 
is in any other way causally related to 
active service?  Send the claims folder 
to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic right shoulder 
disability to include status post rotator 
cuff surgery.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




